MERCANTILE TRUST CO. OF CALIFORNIA, ADMINISTRATOR C.T.A., ESTATE OF JULIUS L. WOLF AND RUTH V. WOLF, SOLE BENEFICIARY, LEGATEE AND DISTRIBUTEE THEREOF, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Mercantile Trust Co. v. CommissionerDocket No. 23485.United States Board of Tax Appeals20 B.T.A. 927; 1930 BTA LEXIS 2001; September 23, 1930, Promulgated *2001  The interest of the surviving wife in community property of the deceased husband and herself, both domiciled in California, is subject to the Federal estate tax imposed by the Revenue Act of 1921.  Joseph Leo Hyman, Esq., for the petitioners.  John E. Marshall, Esq., for the respondent.  MARQUETTE *928  This proceeding is for the redetermination of a deficiency in estate tax asserted by the respondent in the amount of $207.75.  The sole question presented is whether in determining the gross estate of the decedent, there should be included the whole of the community estate held by him and his wife under the laws of California.  FINDINGS OF FACT.  The petitioner, the Mercantile Trust Co. of California, was the duly appointed, qualified and acting administrator with the will annexed of the estate of Julius L. Wolf, who died November 20, 1923, a resident of the State of California.  Petitioner Ruth V. Wolf is the widow of the said Julius L. Wolf and the sold beneficiary of his last will and testament.  The decedent and petitioner Ruth V. Wolf were united in marriage on June 23, 1908, and between that date and November 20, 1923, they acquired*2002  and held in community, under the laws of California, property of the value of $80,607.35.  In the federal estate-tax return filed by the estate of the decedent there was included in the gross estate only one-half, or $40,303.68, of said property valued at $80,607.35 which was held by the decedent and petitioner Ruth V. Wolf as community property.  The respondent, upon audit of the return, included in the gross estate of the decedent the whole of said community property and determined a deficiency in estate tax in the amount of $207.75.  OPINION.  MARQUETTE: The question here presented has been fully considered and discussed in , and , in which we held that the interest of the surviving wife in community property of the deceased husband and herself, both domiciled in California, is subject to the Federal estate tax imposed by the Revenue Acts of 1918 and 1921.  The decision in the Henshaw case was affirmed by the , and a petition for a writ of certiorari was denied by the Supreme*2003  Court of the United States.  See also . These cases are decisive of this proceeding and on their authority we affirm the action of the respondent.  Judgment will be entered for the respondent.